STATE OF LOUISIANA
                            C.OURT OF APPEAL
                               FIRST CIRCUIT


                                2021CA1224

LINDA SUE CHAUVIN WEBSTER, INDIVIDUALLY AND ON BEHALF OF
        THE SUCCESSION OF JOSEPH CAMERON WEBSTER

                                    VERSUS

      DA YID H. WEBSTER AND TWIN BROTHERS MARINE, L.L.C.

                                          Judgment rendered:. -JUL 0 8__ 2022'

                                     *****
                               On Appeal from the
                         Sixteenth Judicial District Court
                         In and for the Parish of St. Mary
                                State of Louisiana
                                   No. 135,301

             The Honorable Anthony Saleme, Jr., Judge Presiding

                                     *****


Justin Burton Schmidt                       Attorneys for Defendant/Appellant
New Orleans, Louisiana                      David H. Webster

Kyle M. Bacon                               Attorneys for Plaintiffs/Appellees
Lafayette, Louisiana                        Linda Sue Chauvin Webster,
and                                         individually and in her capacity as the
Andrew R. Lee                               duly confirmed independent Executor
John R. Guenard                             of the Succession of Joseph Cameron
P.J. Kee                                    Webster
New Orleans, Louisiana


Gerard J. Bourgeois                         Attorneys for Defendant/Appellee
William E. Bourgeois                        Twin Brothers Marine, L.L.C.
Morgan City, Louisiana


                                     *****
          BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
HOLDRIDGE, J.

       This appeal follows the death of Joseph Cameron Webster (Cameron), one of

two manager members of Twin Brothers Marine, L.L.C. (TBM). Petitioners, the

decedent's wife, Linda Sue Chauvin Webster, in her individual capacity and in her

capacity as succession representative; and two trusts, the Robert Webster Trust (RW

Trust) and the Darrell Webster Trust (DW Trust), in their capacity as members of

TBM, filed suit against TBM and the remaining manager member, the decedent's

surviving twin brother, David H. Webster. The petition sought, amongst other relief,

to have Cameron's estate recognized as a member ofTBM with full member rights,

including the right to vote. The district court granted relief to petitioners, and

defendants have appealed. Since then, however, petitioners have filed a motion to

dismiss this appeal as moot, claiming certain post-judgment events have affected

IBM's operations and any relief granted in this appeal would have no practical

effect. While defendants have not expressly conceded mootness, they have not filed

any opposition to the motion to dismiss or challenged the alleged facts supporting

the motion. Due to the current posture of this case, we set aside the district court's

ruling and remand this matter for the district court to determine, after a contradictory

hearing, whether the case has become moot.

                FACTUAL AND PROCEDURAL BACKGROUND

       TBM is a privately-held limited liability company that was formed and

managed by Cameron and David. 1 On March 29, 2000, the then-members 2 ofTBM


1
 The formation and operation oflimited liability companies in Louisiana is governed by La. R.S.
12:1301, et seq. A limited liability company may conduct business for any lawful purpose. La.
R.S. 12:1302. A limited liability company is authorized to conduct business until its dissolution.
See La. R.S. 12:1334.
2
 At that time, other than Cameron and David, there were two other members of TBM that owned
a small portion of membership units, Houston A. Marshall and Farrell M. Luke. Houston and
Farrell divested themselves of their interests in TBM years before Cameron's death.
                                                2
executed its original organizational documents, the Articles of Organization and an

Operating Agreement, naming Cameron and David, the majority owners of TBM,

as co-managers. Three months later, Cameron and David donated a portion of their

respective ownership interests by donating membership units (units) to separate

trusts for each of their children, thereby admitting these new members to TBM: the

RW Trust, the OW Trust, the Jason Webster Trust (the JW Trust), the Paul Webster

Trust (the PW Trust), and the Melynda Webster Leleux Trust (the MWL Trust).

Robert and Darrell Webster are the sons of Cameron and Linda Sue, and Jason, Paul

and Melynda are David's children. Cameron transferred 11.175 units to each of his

children's trusts, and David transferred 7.45 units to each of his children's trusts.

Thus, 22.35 units were transferred per stirpes to the family trusts, keeping the

amount of unit ownerships even between each brother's respective family members.

      After these transfers, David and Cameron each held 175.65 units in TBM.

Thereafter, from 2002 through 2009, several members sold a portion of their units

back to TBM, reducing the number of outstanding units. It is undisputed that David

sold various small portions of his units back to TBM over the years prior to

Cameron's death in November 2018.

      From the creation ofTBM until Cameron's death, Cameron and David served

as co-managers. The Articles of Organization established a manager-managed

company that provided broad powers to both Cameron and David. According to the

district court testimony of Linda Sue Chauvin Webster, her husband, Cameron

worked at TBM's fabrication yard daily. He managed the yard, and he was

physically on TBM's premises every day for forty-nine to fifty years. Cameron's

son, Darrell, testified that David initially worked at the fabrication yard, but then

later moved to a satellite sales office; David spoke to Cameron daily about business

functions, but he was not directly involved in the daily operations of the fabrication

                                          3
yard for the last twenty years prior to Cameron's death. Darrell worked with

Cameron, as a company employee, for approximately twenty-seven years. Darrell

continued to work for TBM, in his then capacity as general manager of the

fabrication yard, after his father's death.

      As of the time of Cameron's death in November 2018, TBM had seven

members, the two Webster brothers and the five trusts. It is undisputed that at this

time, unit ownership was as follows:

                               Membership Units           Ownership o/o

      J. Cameron Webster          175.65                  48.47924%
      David H. Webster            145.96                   40.2848o/o
      RWTrust                      1 l.18                   3.0857%
      Darrell Webster Trust        1 l.18                   3.0857%
      JW Trust                      7.45                    2.0562%
      PW Trust                      5.45                    1.5042%
      MWL Trust                     5.45                    1.5042°/o


       The parties do not dispute that Cameron died testate, and Linda Sue was duly

confirmed as the independent executor of the Succession of J. Cameron Webster in

the proceeding captioned Succession of Joseph Cameron Webster, 16th Judicial

District Court, Docket No. 21118 (the Succession Proceeding). When the district

court signed the judgment from which defendants have appealed, the Succession

Proceeding was pending, and the property comprising Cameron's estate had not been

distributed. Under the terms of TBM's original organizational documents, David

was to continue as manager ofTBM after Cameron's death. At some point, conflict

developed between David and Linda Sue and, likewise, between David and Darrell.

Ultimately, David informed Darrell that he was going to bring in his son, Jason, to

take over Darrell's position. In response, Darrell told David, "I quit." He explained

that his "ability to perform [his] job duties was taken away from [him]."




                                              4
         On September 4, 2020, David unilaterally amended TBM's Articles of

Organization, providing major amendments to most of its provisions, particularly

regarding management and member voting. 3 In November 2020, Linda Sue,

individually and as independent executor of the Succession, and the RW and DW

Trusts sought: 1) a writ of mandamus ordering David and TBM to: a) recognize

Cameron's Estate as a member of TBM; b) hold an annual meeting; c) rescind

documents that purported to amend TBM' s original organizational documents; and

2) a writ of quo warranto, directing David and TBM to show by what authority they

have amended the original organizational documents. 4

         In response, David and TBM filed a dilatory exception, urging the objection

of unauthorized use of summary proceeding, and a peremptory exception, urging the

objection of no cause of action. Additionally, defendants filed a peremptory

exception raising the objection of no right of action as to only the "[c]auses of

[a)ction" seeking mandamus relief. A hearing was held, which addressed the

defendants' objections and petitioners' requested relief.

         On March 31, 2021, the district court signed a judgment, denying all of

defendants' objections and granting the writ of mandamus and quo warranto in favor

of plaintiffs and against defendants. 5 The judgment further decreed: I) Cameron's


3
  The Amended Articles of Organization provided David would continue as the sole member and
manager of TBM. These amendments further provided: 1) the Board of Managers shall consist of
David, a juridical entity comprised of the family members of David, and a juridical entity
comprised of the family members of Cameron, and 2) David "shall have three ... votes and each
of the respective families' juridical entitites shall have one vote for a total of five ... votes from
the Board of Managers."
4
    The two trusts were named as petitioners in an amending petition.
5
  In reasons for judgment, the district court stated that because members of TBM have the right to
vote in proportion to his or her membership interest/units in the company, the determinative issue
was whether the estate was a member of the company. The district court found that without
Cameron's estate being a member of TBM, it could not properly operate under its original
organizational documents, and as such the estate was entitled to be recognized as a member of
TBM until the succession proceedings were judicially concluded. The court also found: I) the DW
and RW Trusts are full members of TBM with voting rights; 2) David had no authority to amend
the original organizational documents since there was no vote by a majority interest of the
                                                  5
Estate is "hereby recognized as a member of [TBM] with full rights as a member,

including the right to vote"; and 2) the September 4, 2020 Amended Articles of

Organization are "null and void." The judgment also ordered David, as sole manager

of TBM, to call and hold an annual meeting of the members of TBM to conduct

business in accordance with the Jaw and the original organizational documents of

TBM. 6

       On April 20, 2021, TBM filed a motion to substitute counsel. The motion

requested the substitution of William E. Bourgeois and Gerard J. Bourgeois of

Bourgeois Law, L.L.C. (Bourgeois), as counsel in lieu of existing counsel, Justin B.

Schmidt (Schmidt}, who was practicing with Breazeale, Sachse & Wilson, L.L.P.




membership w1its in favor of such action; and 3) David, as sole manager, failed to timely call and
hold an annual meeting ofTBM, and he was required to do so.

6
  On April 22, 2021, Schmidt on behalf of David and TBM timely filed a motion for new trial,
urging the court's March 31, 2021 judgment was contrary to law. The district court denied the
motion for new trial by a May 12, 2021 judgment. Also, a judgment dated May 12, 2021, provided
as follows:

              WHEREAS, in the Reasons for Judgment signed on March 31, 2021, this
       Court fowid as follows:

               The Court finds that based upon the trial testimony and acquiescence
               of cowisel for Defendants, the [DW Trust and the RW Trust] are full
               members of [TBM]. These two trusts have voting rights as they were
               properly voted in as Members of [TBM] prior to the death of
               [Cameron] ....

            WHEREAS, the parties have agreed that all five of the Trusts admitted as
       Company Members should be recognized in the Court's Judgment as such.

               NOW, THEREFORE:

               IT IS ORDERED, ADJUDGED AND DECREED ... that the [DW Trust,
       the RW Trust, the JW Trust, the PW Trust, and the MWL Trust] ... are hereby
       recognized as members of [TBM] with full rights as members, including but not
       limited to the right to vote.

Pretermitting any discussion regarding the validity of this judgment, we note that while counsel
for appellant had urged in the proceedings below that the individual trusts were members that did
not have voting rights, this argwnent has not been advanced on appeal.

                                                6
(BS&W) at that time. 7 The motion stated that in light of the district court's March

31, 2021 judgment, TBM had the right to be operated by a majority of its members

and to select its own counsel and that it desired to substitute counsel on an expedited

basis to limit further damage to TBM. The motion further stated: 1) a majority of

TBM members by written consent have amended the Articles of Organization and

the Operating Agreement, thereby removing David as manager and naming Darrell

as "sole manager"; and 2) at Darrell's direction, Bourgeois informed Schmidt that

TBM had terminated him and he had no further authority to act on behalf of TBM.

       Schmidt, on behalf of David and TBM, opposed the motion to substitute

counsel, urging the defendants had filed a motion for new trial and that the judgment

signed on March 31, 2021, did not recognize Linda Sue or Darrell as a Manager for

TBM or address how a manager other than David could have been installed for TBM.

       Bourgeois responded that a pending motion for new trial does not suspend the

district court judgment8 and that the majority members had properly executed their

voting rights by amending the Operating Agreement, removing David, and installing

Darrell. The motion to substitute counsel was ultimately granted on May 26, 2021. 9




7
  On December 1, 2021, David R. Kelly, general counsel with BS&W, notified this Court that as
of November 14, 2021, Mr. Schmidt was no longer practicing law with BS&W, and that pursuant
to David's instructions, Schmidt continues to represent David in this matter rather than BS&W.
8
  Since a party has thirty days after the denial of a motion for new trial to obtain a suspensive
appeal, a properly filed motion for new trial does effectively suspend the district court judgment
where a suspensive appeal is taken. La. C.C.P. art. 2123(A)(2).

9
  Defendants filed a notice of intent to apply for supervisory writs, seeking review of the district
court's ruling granting the motion to substitute counsel and requesting a stay. On June 4, 2021, the
district court denied defendants' request for a stay. Defendants filed a writ application with this
Court. Because the writ application was missing documentation, this court did not consider it, but
afforded David until November 8, 2021 to refile a writ application with the missing documentation.
See Webster v Webster, 2021-0889 (La. App. 1 Cir. 10/25/21), 2021 WL 4948344 (unpublished
writ action). David did not refile his application to seek review of the May 28, 2021 judgment.

                                                 7
       On May 25, 2021, Schmidt, on behalf of David and TBM, filed a motion to

suspensively appeal the March 31, 2021 judgment. 10 TBM, via Bourgeois, filed a

motion with this Court, seeking to withdraw and dismiss the suspensive appeal

purportedly filed on behalf of TBM dismissed as to it, urging Schmidt had no

authority to appeal on behalf of TBM. 11 Defendants did not oppose this motion.

Although the initial motion for appeal filed by Schmidt was filed on behalf of both

David and TBM and the district court's order granting the suspensive appeal referred

to both parties, the only appellate brief filed by Schmidt was filed solely on behalf

of David.

       On appeal, David asserts the district court erred by incorrectly applying the

law to the facts of this case, warranting reversal. More specifically, David asserts the

court erred by: 1) denying his declinatory exception raising the objection of

unauthorized summary proceedings; 2) finding the Estate was a member of TBM;

3) finding TBM was "member-managed," with each member having a vote based

upon ownership interest; 4) assigning any significance to David's attempt to amend

the Articles of Organization, and 5) considering extraneous testimony to interpret

the unambiguous terms of TBM's original organizational documents. David prays

for the district court's judgment to be reversed and for him to be recognized as the

sole manager of TBM, with all authority granted to that position in the original

organizational documents.

       Before filing their appellee brief, petitioners filed a motion to dismiss this

appeal as moot, urging events that have occurred in the Succession Proceedings after



10
  On October 15, 2021, petitioners timely filed with this Court a motion to dismiss the suspensive
appeal, or, alternatively, to dismiss in part and convert part of the suspensive appeal to a devolutive
appeal. On January 12, 2022, disposition of the motion was referred to this panel. See Webster v.
Webster, 2021-1224 (La. !st Cir. l/12/2022)(unpublished action).
11
 Disposition of the motion was referred to this panel on January 12, 2022. See Webster v.
Webster, 2021-1224 (La. 1st Cir. l/12/2022)(unpublished action).
                                                  8
the district court signed the March 31, 2021 judgment have substantially affected

TBM's operations. Petitioners assert any relief granted to defendants in this appeal

would have no practical effect on TBM's business affairs. Petitioners have

previously maintained that fundamental membership and management changes have

occurred. Petitioners now maintain the DW and RW Trusts have a majority share of

TBM' s units and they have admitted the Estate as a member and they have confirmed

and ratified the Estate's past actions. As such, petitioners argue that because any

relief granted to David on appeal would have no practical effect on TBM' s business

affairs, the case is moot and should be dismissed.

                                             ANALYSIS

          In furtherance of its motion to dismiss this appeal as moot, petitioners assert

that on June 7, 2021, the DW and RW Trusts have been each awarded possession of

one-half of the 173.65 units previously held by the Estate (all of Cameron's

membership units, except 2.00 units) via a partial judgment of possession in the

Succession Proceeding. 12 Petitioners assert that in the proceedings below, the parties

stipulated these trusts were members of TBM. 13 According to the motion, after

resolution of the succession proceedings, the DW and RW Trusts now hold an

unequivocal majority interest in TBM. Petitioners state these majority members have

"separately confirmed and ratified all of the decisions that David challenges in this



12
     Petitioner's motion states the following:

                  [Linda Sue] donated her community one-half of the 175.650 membership
          units, and [Cameron's] descendants [Darrell and Robert] donated their rights as
          legatees to their respective portions of [Cameron's] community half of the
          [175.650] membership units, to each of the [DW and RW Trusts] in equal portion.

Despite referencing the full amount of membership units held by the Estate, the motion twice states
that 2.00 of the membership units were not transferred to the RW and DW Trusts.
13
 Counsel for David and TBM stipulated that David was not the sole member ofTBM and the First
Amended Articles of Organization was executed by mistake.

                                                 9
appeal, including the admission of the Estate as a full member." Petitioners maintain

that independent of the district court's March 31, 2021 order, due to these subsequent

events, each one of the district court's orders are "redundant at best," and "this

appeal is a mere academic exercise with no real-world effects." 14

       Petitioners urge David has acknowledged that at the time of Cameron's death,

TBM had seven members holding ownership interests in TBM, and three of those

members, Cameron (175.65 units), RW Trust (11.175 units), and DW Trust (11.175

units) held a combined majority interest of54.65% ownership. Because Cameron's

175.65 units were held by his Estate at the time of the lower court proceedings,

David's focus both in district court and on appeal was whether the Estate had

membership or voting rights in TBM and whether any action taken based on the

presumed membership and voting rights of the Estate could legally stand. Petitioners

claim that even if this Court were to find error in the district court findings, because

the DW and RW Trusts now control a majority of the membership units and have

acted to ratify the admission of the Estate as a member and to confirm TBM's current

business arrangements, a reversal would have "no practical effect," and as a result,

"there is no justiciable controversy .... " Thus, petitioners contend this appeal is moot

and should be dismissed.




14
   Petitioners attached to its motion a June 14, 2021 "Written Consent of Majority Members of
[TBM] Regarding Ratification of Membership Admission of Estate of [Cameron Webster]," which
references in part that: 1) pursuant to "agreement of the parties," the May 12, 2021 judgment
recognized the DW and the RW Trust as members of the Company with full rights as members,
including but not limited to the right to vote; 2) the legatees of Cameron's Estate donated their
interests in the estate to the DW and R W Trusts and that a Partial Judgment of Possession was
entered on June 7, 2021, putting these trusts in possession as owners of86.825 membership units
in the Company, for a combined total of 173.65 membership units, 3) that Cameron's Estate has
retained possession of two membership units in TBM, and 4) the R W and DW Trusts ratified a
"Written Consent," previously executed on November 13, 2020, by them and Linda Sue, wherein
the Estate was duly admitted as a member ofTBM.
                                               10
      While neither David nor TBM have conceded mootness, they have not filed

any opposition to the motion to dismiss, and thus have not challenged any of the

alleged facts supporting the motion.

      It is well settled that courts will not decide abstract, hypothetical, or moot

controversies or render advisory opinions with respect to such controversies. Cat's

Meow, Inc. v. City of New Orleans Through Dept. of Finance, 98-601, p. 8 (La.

10/20/98), 720 So.2d 1186, 1193. According to Louisiana jurisprudence, an issue is

"moot" when a judgment or decree on that issue has been deprived of practical

significance or made abstract or purely academic. A case is "moot" when a rendered

judgment or decree can serve no useful purpose and give no practical relief or effect.

If the case is moot, then there is no subject matter on which the judgment of the court

can operate. Jurisdiction, once established, may abate if the case becomes moot.

First Nat. Bank of Picayune v. Pearl River Fabricators, Inc., 06-2195, p. 7 (La.

11116/07), 971 So.2d 302, 307-08. The controversy must normally exist at every

stage of the proceeding, including the appellate stages. Felder v. Political Firm,

L.L.C., 2014-1266, p. 6 (La. App. 1 Cir. 4/24115), 170 So.3d I 022, 1027.

      Louisiana Code of Civil Procedure article 2164 states, in pertinent part, "The

appellate court shall render any judgment which is just, legal, and proper upon the

record on appeal." The record on appeal is that which is sent by the district court to

the appellate court and includes the pleadings, court minutes, transcript, jury

instructions, judgments, and other rulings, unless otherwise designated. City of

Hammond v. Parish of Tangipahoa, 2007-0574, pp. 4-5 (La. App. 1 Cir. 3/26/08),

985 So. 2d 171, 176. An appellate court cannot review evidence that is not in the

record on appeal and cannot receive new evidence. Id. As an appellate court, we

have no jurisdiction to receive new evidence. Id. at 177.



                                          11
      The alleged facts regarding fundamental membership and management

changes that have transpired after the hearing on the merits are not part of the record

before us. As such, the record does not allow a final disposition of the case or provide

sufficient information for determining whether this matter is indeed moot.

      Louisiana Revised Statutes 12: 1318, addressing the voting rights of members

provides, in part:

      A. Unless otherwise provided in the articles of organization or a written
         operating agreement, each member of a limited liability company
         shall be entitled to cast a single vote on all matters properly brought
         before the members, and all decisions of the members shall be made
         by majority vote of the members.

      B. Unless otherwise provided in the articles of organization or a written
         operating agreement, a majority vote of the members shall be
         required to approve the following matters, whether or not
         management is vested in one or more managers pursuant to R.S.
         12:1312:


          (6) An amendment to the articles of organization or an operating
          agreement.

       Louisiana Revised Statutes l2:1333(A) provides, "Except as otherwise

provided in the articles of organization or a written operating agreement, if a member

who is an individual dies ... the member's membership ceases and the member's

executor ... shall be treated as an assignee of such member's interest in the limited

liability company." Louisiana Revised Statutes 13:1332(A) states, "Except as

otherwise provided in the articles of organization or a written operating agreement:

( 1) An assignee of an interest in a limited liability company shall not become a

member or participate in the management of the Jimited liability company unless the

other members unanimously consent in writing."




                                           12
      Relevantly, Article Ill of the original Articles of Organization, addressing

"Management," provides, in pertinent part:

             Except for situations in which the approval of the members is
      required by non-waivable provisions of the LLC Law, all of the
      business( es), assets, affairs, transactions, property and interests of
      the Company, of any nature and description, shall be exclusively
      and solely managed, conducted, performed and controlled by and
      under the sole direction of the Manager(s) of the Company. The
      Company shall be initially managed by [Cameron] and [David],
      who shall be the Company's Managers; in the event that one of the
      said initial Managers does not, will not, or cannot serve or continue
      to serve for any reason as a Manager, then the remaining of the
      said initial Managers shall continue as the sole Manager of the
      Company . . .. The Managers of the Company shall not have
      authority to undertake on behalf of the Company any of the
      matters listed and described in [La. R.S. 12:1318(B)(l) through (3)
      [the dissolution and winding up of the LLC; the sale, or other transfer
      of all or substantially all of the assets of the LLC; and the merger or
      consolidation of the LLC] and (6) [an amendment to the articles of
      organization or an operating agreement]; all action on those
      matters is reserved to the members of the Company by a vote of a
      majority in-interest in the Company ....

      (Emphasis added.)

       Article IV, addressing Member Voting, provides as follows:

            Each member of the Company shall have votes which shall be
      proportionate to his or her ownership interest (being membership
      interest/units), in the Company. When acts or action by the
      Company must be authorized or approved by the members,
      affirmative votes thereon by those members holding together a
      majority in membership interest/units in the Company shall be
      required for such approval or authorization thereof, including, but
      not limited to, the matters listed and described in [La. R.S.
      12:1318(B)(I) through (3) and (6)] and [La. R.S. 12:1332(A)(l)][an
      assignee of an interest in an LLC becoming a member or
      participating in the management of the LLC].

      (Emphasis added.)

      Article IX, Section 6 of the original Operating Agreement, addressing the

transfer of interests with respect to a "Substituted Member" provides, in pertinent

part, as follows:

      Upon the death ... of a Member .. ., the Member's successor in interest
      shall not be substituted as a Member unless and until he or she is

                                        13
      approved by the other Members as provided in the Article of
      Organization and a report or an amendment of the Articles of
      Organization has been duly executed and filed as required by law.

      Article II, Section 5(A) of the original Operating Agreement provides as

follows with respect to voting:

             Action to be taken by the vote of the Members shall be authorized
      by the vote of the Members as required by the Articles of Organization
      of the Company, this agreement, and otherwise as may be required by
      law. Each member of the Company shall have votes which shall be
      proportionate to his or her ownership interest, being the
      membership interest/units, in the Company and the vote of those
      members holding together a majority of such membership interests
      in the Company shall be required on all matters where a vote of the
      members is necessary for action by the Company or such vote is
      required by the Manager(s), except where a greater than majority in-
      interest vote is required in the Articles of Organization of the Company
      or by law.

      (Emphasis added).

      Based on the respective unit ownership of each member at the time of the

March 31, 2021 ruling, whether the Estate was a member ofTBM was a significant

determination regarding the issues presented. If the vast majority of the Estate's

ownership units have been in fact transferred to the DW and RW Trusts, undisputed

members of TBM, whether the Estate is a member of TBM purportedly is of little

consequence to TBM's ongoing operations. Based on the record, however, this Court

has no evidence to confirm whether this transfer in fact occurred. As a result, we do

not have sufficient information to determine whether the trusts have sufficient votes

and authority in accordance with the terms of the original organizational documents

(and pursuant to La. R.S. 12:1318) to amend the organizational documents to

provide different membership and management provisions fundamental to TBM's

operations. TBM's motion to substitute counsel stated that a majority of TBM

members have amended the Articles of Organization and the operating agreement,

thereby removing David as manager and naming Darrell as "sole manager." Thus,


                                         14
we cannot determine based on the record before us whether events that have

transpired after the judgment on appeal operate to defeat David's claim that he

should be reinstated as sole manager of TBM. Although these facts are not

established in the record before us, based on the unopposed facts alleged by

petitioners, this case should be treated as potentially moot and remanded for the court

to determine the appropriate facts and whether this action should be dismissed. The

district court should also determine whether the alleged actions referenced in

petitioner's motion to dismiss could have been taken legally with respect to TBM in

light of the suspensive appeal that was granted. 15 See De Felice v. Garon, 395 So.2d

658, 662 (La. 1980) (on rehearing); Succession of Elrod, 371 So.2d 796, 797-98

(La. 1979); Vacuum Oil Co. v. Cockrell, 174 La. 60, 62, 139 So. 759 (1932). We

find these allegations support an order setting aside the judgment under review and

remanding the matter for further proceedings. La. C.C.P. art. 2164. See Vacuum Oil

Co., 174 La. at 62, 139 So. at 759.

                                     CONCLUSION

       For these reasons, we vacate the March 3 1, 2021 judgment and remand this

matter for the district court to determine, after a contradictory hearing, whether post-

judgment events have rendered this matter moot. The trial court should conduct any

further proceedings as necessitated by that determination and render such judgment

as the facts and law may justify, which may include the dismissal of the suit, a

judgment that conforms with the March 31, 2021 judgment, or a judgment in

accordance with any new facts established during the contradictory hearing, to the

extent the parties' actions were taken legally in light of the suspensive appeal.

Petitioners' motion to withdraw and dismiss the suspensive appeal and its motion to



15
  A suspensive appeal suspends the effect or the execution of an appealable order or judgment.
La. C.C.P. art. 2123.
                                             15
dismiss the suspensive appeal or, alternatively, to dismiss in part and convert part of

the suspensive appeal to a devolutive appeal are denied in light of the fact that the

trial court may find this matter is moot. One-half of the appeal costs are assessed to

petitioners, and the other one-half is assessed to David H. Webster.


    MARCH 31, 2021 JUDGMENT VACATED AND MATTER
REMANDED FOR FURTHER PROCEEDINGS; MOTION TO WITHDRAW
AND DISMISS SUSPENSIVE APPEAL DENIED; MOTION TO DISMISS
SUSPENSIVE APPEAL OR, ALTERNATIVELY, TO DISMISS IN PART
AND CONVERT PART OF SUSPENSIVE APPEAL TO DEVOLUTIVE
APPEAL DENIED.




                                          16